Appeal from a judgment of the County Court of Albany County (Traficanti, Jr., J.), rendered January 27, 1988, upon a verdict convicting defendant of the crime of criminal sale of a controlled substance in the third degree.
Applying the factors enunciated in People v Taranovich (37 NY2d 442, 445), it cannot be said that defendant’s rights to a speedy trial pursuant to CPL 30.20 have been violated. Not only has defendant failed to allege any prejudice to his defense as a result of the delay (see, People v Wellington, 151 AD2d 796, 798, lv denied 74 NY2d 853), but defendant was out on bail during most of the pretrial period. In addition, a major portion of the delay was due to the disqualification of the two County Judges, a delay that should not weigh so heavily against the State (see, People v Watts, 86 AD2d 964, 964-965, affd 57 NY2d 299; see also, People v Wellington, supra). We also find that, when viewed in a light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), the evidence was legally sufficient to support defendant’s conviction of the first count of the indictment. In addition to the informant’s testimony, which was unequivocal with respect to the drug sale, the tape recording of the first drug transaction and the fact that the police monitored the informant and that sale all supported the jury’s verdict (see, People v Glass, 133 AD2d 705, lv denied 70 NY2d 932; People v Rodriguez, 118 AD2d 878, 879, lv denied 67 NY2d 1056).
Judgment affirmed. Weiss, J. P., Mikoll, Yesawich, Jr., Levine and Mercure, JJ., concur.